On March 4,1998, the defendant was sentenced to the following: Count I: Life in the Montana State Prison, without the possibility of parole, for the offense of Deliberate Homicide, a Felony; Count II: Life in the Montana State Prison, without the possibility of parole, for the offense of Attempt (Deliberate Homicide), a Felony; Count III: Forty (40) years in the Montana State Prison, for the offense of Robbery, a Felony. The Court further ordered that the defendant be sentenced to a term of Ten (10) years on each count for the use of a weapon in the commission of each offense. The sentences shall run consecutively to each other.
*31DATED this 30th day of April, 2004.
On April 2,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Nistler. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. Mr. Nistler informed the Division that he recently obtained the complete files due to appeal and has not had the opportunity to contact the defendant. Mr. Nistler requested the hearing be continued so he can be fully prepared to represent the defendant.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to June 2004, thus allowing the defendant and counsel ample time to prepare for the hearing.
Done in open Court this 2nd day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.